DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/28/2020.  These drawings are accepted.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 6, filed 9/21/2022, with respect to the rejection(s) of amended claim(s) 1-2 and new claim 4 under Schrooten, Ishikawa, and Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schrooten, Ishikawa, and the new prior art of Wieser et al. (US 2010/0028744 A1, hereafter Wieser) for claims 1-2 and in view of Schrooten, Ishikawa, and the new prior arts of Wieser et al. (US 2010/0028744 A1, hereafter Wieser) and Komura et al. (US 2004/0175606 A1, hereafter Komura) as detailed in the claim rejections below.
The arguments are presented that the previous prior art would not teach new claims 5-6.  The new prior art of Imura et al. (US 2017/0162883 A1, hereafter Imura) is relied upon in combination with the previously cited references to teach these limitations as detailed in the claim rejections below.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrooten et al. (US 2009/0162722 A1, hereafter Schrooten) in view of Ishikawa et al. (US 2009/0004539 A1, hereafter Ishikawa) further in view of Wieser et al. (US 2010/0028744 A1, hereafter Wieser).
With regard to claims 1-2, Schrooten teaches a fuel cell comprising a membrane electrode assembly, the membrane electrode assembly comprising:
a single electrolyte membrane (910) in which interconnecting sections (906) are formed, the interconnecting sections extending in a first direction (length direction, in plane direction in fig. 11) and having conductivity in a membrane thickness direction of the electrolyte membrane [0061-0062, fig. 11];
a plurality of anodes (on lower conductive regions 1102) extending in the first direction (length direction, in plane direction in fig. 11) and disposed remotely from each other in a second direction (width direction, left to right direction in fig. 11) [0061-0062, fig. 11]; 
a plurality of cathodes (on upper conductive regions 1102) extending in the first direction (length direction, in plane direction in fig. 11) and disposed remotely from each other in a second direction (width direction, left to right direction in fig. 11) [0061-0062, fig. 11];
wherein each of the anodes and cathodes include a catalyst and a gas diffusion layer [0044, 0061-0062], and 
the membrane electrode assembly has a zigzag (offset) layout where, in the second direction, part of one of the anodes faces part of one of two cathodes that are adjacent to each other (portions of cathodes and anodes overlap as seen in fig. 11) through the electrolyte membrane and another part of the one anode faces part of the remaining one of the two cathodes through one of the interconnecting sections formed in the electrolyte membrane [0061-0062, fig. 11]:
the fuel cell further comprises: 
a cathode side porous film (gas diffusion layer which would necessarily have breathing holes or pores to allow for gas diffusion) [0061] and an oxygen containing-gas supply layer (oxidant plenum 1104) provided adjacent to the gas diffusion layer [0061-0062, fig. 11].
Schrooten teaches a cathode side porous film [0061-0062] but does not explicitly teach the porous film is made of resin and configured to cover the gas diffusion layer.  However, in the same field of endeavor, Wieser teaches the use of a porous film made of resin (PTFE) with breathing holes (microporous layer) formed on both sides of a gas diffusion layer [0027, 0035].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the resin layer of Wieser with the cathode gas diffusion layer of Schrooten for the benefit of allowing for condensed water to be retained in the gas diffusion layer while allowing for the transport of vapor [Wieser 0004].  Due to teaching a porous film made of resin (PTFE) with breathing holes (microporous layer) formed on both sides of a gas diffusion layer [0027, 0035], when combined with the teaching of Schrooten a cathode side porous film would be present between the gas diffusion layer and oxygen-containing gas supply layer.  Schrooten and Wieser would not explicitly teach holding produced water on the surface of the film and discharging at least part of the water to the oxygen containing gas supply channel.  However, due to the microporous layer of Wieser being taught to retain water and allow for vapor transport [0004] it would be capable of performing the claimed functions.
Schrooten teaches an oxygen containing-gas supply layer (oxidant plenum 1104) provided adjacent to the gas diffusion layer [0061-0062, fig. 11] but does not explicitly teach that it contains an oxidant containing gas supply channel or that the channel extends in the first direction.  However, in the same field of endeavor, Ishikawa teaches the use of air supply channels (4b) that extend in the first direction (in plane in fig. 10, claim 2) [0008, fig. 10].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the air supply channels of Ishikawa with the fuel cell of Schrooten since they are known to provide the benefit of allowing for connection of air (oxidant) supply and air (oxidant) discharge ports [Ishikawa 0008].
	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.

    PNG
    media_image1.png
    271
    690
    media_image1.png
    Greyscale


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrooten, Ishikawa, and Wieser as applied to claims 1-2 above, and further in view of Suh et al. (US 2011/0039179 A1, hereafter Suh).
With regard to claim 3, Schrooten and Ishikawa teach an oxidant (air) supply channel as detailed in the rejection of claims 1-2 above but do not teach a negative pressure generation unit.  However, in the same field of endeavor, Suh teaches the use of a fan to generate a partial vacuum (negative pressure) [0073].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the fan of Suh to generate a partial vacuum (negative pressure) in the fuel cell of modified Schrooten since it is known to be effective for pulling air into a channel [Suh 0073].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrooten, Ishikawa, and Wieser as applied to claims 1-2 above, and further in view of Komura et al. (US 2004/0175606 A1, hereafter Komura).
With regard to claim 4, modified Schrooten would teach a cathode side porous film on a gas diffusion layer as detailed in the rejection of claim 1 above but would not teach the porous film is made only of insulating resin.  However, in the same field of endeavor, Komura teaches the use of a porous insulating resin film made only of insulating resin adjacent to a gas diffusion layer [0031, 0079, fig. 2, fig. 7].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the porous insulating resin of Komura as the porous film of modified Schrooten for the benefit of allowing for multiple fuel cells to be formed on the surface of the film [Komura 0031].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrooten, Ishikawa, and Wieser as applied to claims 1-2 above, and further in view of Imura et al. (US 2017/0162883 A1, hereafter Imura).
With regard to claim 5, modified Schrooten would teach a first membrane electrode assembly and cathode side porous film with breathing holes throughout the film due to the porosity of the film as detailed in the rejection of claim 1 above.  
Modified Schrooten would not teach the claimed configuration with a second membrane electrode assembly with first and second cathode side porous films facing each other across an oxygen containing supply layer with first and second protrusions.  
However, in the same field of endeavor, Imura teaches a fuel cell stack configuration with first and second membrane electrode assemblies separated by a cooling unit with first and second protrusions (upper and lower) and channels that act as oxygen containing gas supply layers (oxidant gas spaces 142) [0054-0057, 0069-0075, fig. 9].  Imura further teaches the cathode layers face each other through the oxygen containing gas supply layers [0054-0057, 0069-0075, fig. 9].  Imura does not explicitly teach a wavy shape for the combined protrusions, however this would be an obvious variant since it would perform the same function and only require a change in shape.  It would have been obvious to one of ordinary skill in the art to use the cooling unit and stacking arrangement of Imura with the fuel cell of modified Schrooten for the benefit of reduced weight and a compact arrangement for multiple fuel cell layers [Imura 0011].  When modified by the teachings of Imura, the porous films of modified Schrooten would be located with the cathode layers and therefore facing each other and in contact with the protrusions. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrooten, Ishikawa, Wieser, and Komura as applied to claim 4 above, and further in view of Imura et al. (US 2017/0162883 A1, hereafter Imura).
With regard to claim 6, modified Schrooten would teach a first membrane electrode assembly and cathode side porous film with breathing holes throughout the film due to the porosity of the film as detailed in the rejection of claim 1 above.  
Modified Schrooten would not teach the claimed configuration with a second membrane electrode assembly with first and second cathode side porous films facing each other across an oxygen containing supply layer with first and second protrusions.  
However, in the same field of endeavor, Imura teaches a fuel cell stack configuration with first and second membrane electrode assemblies separated by a cooling unit with first and second protrusions (upper and lower) and channels that act as oxygen containing gas supply layers (oxidant gas spaces 142) [0054-0057, 0069-0075, fig. 9].  Imura further teaches the cathode layers face each other through the oxygen containing gas supply layers [0054-0057, 0069-0075, fig. 9].  Imura does not explicitly teach a wavy shape for the combined protrusions, however this would be an obvious variant since it would perform the same function and only require a change in shape.  It would have been obvious to one of ordinary skill in the art to use the cooling unit and stacking arrangement of Imura with the fuel cell of modified Schrooten for the benefit of reduced weight and a compact arrangement for multiple fuel cell layers [Imura 0011].  When modified by the teachings of Imura, the porous films of modified Schrooten would be located with the cathode layers and therefore facing each other and in contact with the protrusions. 

    PNG
    media_image2.png
    460
    615
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724   

/STEWART A FRASER/Primary Examiner, Art Unit 1724